Filed 7/7/22 Brooks v. AmeriHome Mortgage Co. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 ANTHONY BROOKS,                                              2d Civil No. B313818
                                                            (Super. Ct. No. 56-2019-
      Plaintiff and Appellant,                              00524903-CU-OE-VTA)
                                                               (Ventura County)
 v.

 AMERIHOME MORTGAGE
 COMPANY, LLC,

      Defendant and Respondent.


       Appellant Anthony Brooks appeals from an order denying
his motion to vacate a judgment approving a settlement in the
Labor Code Private Attorneys General Act of 2004 (PAGA) action
filed by Cheryl Ceballos against respondent AmeriHome
Mortgage Company, LLC. (Lab. Code,1 § 2698 et seq.) We affirm.




         1   Further unspecified references are to the Labor Code.
           FACTUAL AND PROCEDURAL HISTORY
                             Brooks Action
       Brooks was an employee of AmeriHome. In January 2019,
Brooks submitted a PAGA notice (§ 2699.3) to the Labor and
Workforce Development Agency (LWDA) alleging violations for
failure to (1) pay minimum and overtime wages, (2) provide meal
periods and rest breaks, (3) timely pay wages during
employment, (4) timely pay wages upon termination, (5) provide
complete and accurate wage statements, and (6) reimburse
business expenses. The next month, Brooks filed a PAGA
complaint in Ventura County Superior Court in case number 56-
2019-00524903 (Brooks Action) alleging the same violations.
       AmeriHome moved to stay the PAGA action pending
arbitration of Brooks’s individual claims. Brooks filed a motion
for preliminary injunction to enjoin the arbitration proceedings.
The trial court granted Brooks’s injunction and denied
AmeriHome’s stay. AmeriHome appealed, and we affirmed.
(Brooks v. AmeriHome Mortgage Company, LLC (2020) 47
Cal.App.5th 624.) Superior court proceedings were stayed during
the appeal.
                            Ceballos Action
       In November 2019, Ceballos, another employee of
respondent, submitted a PAGA notice to the LWDA alleging
violations for failure to (1) keep adequate records, (2) provide
meal breaks, (3) provide rest periods, (4) pay minimum wage, (4)
pay overtime, (5) pay timely wages during employment, (6)
provide complete and accurate wage statements, and failure to
pay all wages upon termination. In February 2020, Ceballos filed
her complaint in Ventura County Superior Court case number
56-2020-00540153 (Ceballos Action) alleging the same violations.




                                2
       In March 2021, Ceballos and AmeriHome reached a
settlement of the PAGA claims. The trial court approved the
settlement and subsequently entered its final judgment in the
action.
              Motion to Vacate Filed in Brooks Action
       Brooks filed a motion in the Brooks Action to vacate the
judgment in the Ceballos Action pursuant to Code of Civil
Procedure section 663. The trial court denied the motion. The
court stated: “Plaintiff seeks to have this Court vacate an order
and judgment entered by Judge Jeffrey Bennett in case 20-
540153, Ceballos v. Amerihome Mortgage Co., LLC. This Court
declines to revisit the ruling made by Judge Bennett in the
Ceballos matter.” Brooks filed a notice of appeal, identifying only
the June 29, 2021 “order after judgment” “denying section 663
motion[].”
                             DISCUSSION
       Brooks argues the trial court erred when it denied his
motion to vacate the judgment in the Ceballos Action. We
disagree.
       Code of Civil Procedure section 663 provides that a
“judgment or decree, . . . based upon a decision by the court . . .
may, upon motion of the party aggrieved, be set aside and
vacated by the same court, and another and different judgment
entered, for either of the following causes, materially affecting
the substantial rights of the party and entitling the party to a
different judgment: [¶] (1) Incorrect or erroneous legal basis for
the decision . . . . [¶] (2) A judgment or decree not consistent
with or not supported by the special verdict.” (Emphasis added.)
       “‘A superior court is but one tribunal, even if it be composed
of numerous departments. . . . An order made in one department
during the progress of a cause can neither be ignored nor



                                 3
overlooked in another department . . . .’ [Citation.] ‘Where a
proceeding has been . . . assigned for hearing and determination
to one department of the superior court . . . it is beyond the
jurisdictional authority of another department of the same court
to interfere with the exercise of the power of the department to
which the proceeding has been so assigned . . . . If such were not
the law, conflicting adjudications of the same subject-matter by
different departments of one court would bring about an
anomalous situation and doubtless lead to much confusion.
[Citation.]’ [Citation.] Therefore, ‘[o]ne department of the
superior court cannot enjoin, restrain or otherwise interfere with
the judicial act of another department of the [same court].’
[Citations.]” (Elsea v. Saberi (1992) 4 Cal.App.4th 625, 631.)
       Here, Brooks did not move to vacate the judgment in the
same court that rendered the judgment. Instead, he filed the
motion in the trial court in which he pursued his own PAGA
action—the Brooks Action. The proper procedure would have
been to file the motion in the Ceballos Action. (See e.g., Turrieta
v. Lyft, Inc. (2021) 69 Cal.App.5th 955, review granted Jan. 5,
2022, S271721; Moniz v. Adecco USA, Inc. (2021) 72 Cal.App.5th
56; Uribe v. Crown Building Maintenance Co. (2021) 70
Cal.App.5th 986.) Because the Brooks court was without
jurisdiction to vacate the judgment in the Ceballos court, there
was no error in denying the motion.2



      2Because we conclude the trial court properly denied the
motion based on lack of jurisdiction to vacate the Ceballos
judgment, we need not consider respondent’s other arguments.
We deny Brooks’s request for judicial notice because the
requested document is irrelevant to our resolution of the appeal.




                                 4
                        DISPOSITION
     The order denying the motion to vacate is affirmed.
Respondent shall recover costs on appeal.
           NOT TO BE PUBLISHED.




                                   PERREN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                               5
                 Benjamin F. Coats, Judge

              Superior Court County of Ventura

              ______________________________


     Justice Law Corporation, Douglas Han, Shunt Tatavos-
Gharajeh and Talia Lux for Plaintiff and Appellant.
     CDF Labor Law, Todd R. Wulffson, Nancy N. Lubrano and
Adelyn M. Vigran for Defendant and Respondent.